 TELEVISION COMPANY OF MARYLAND, INC.355TELEVISION COMPANY OF MARYLAND, INC.andLOCAL UNION No. 1446,INTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS, AFL, PETI-TIONER.Case No. 5-RC-1150.November 18, 1952Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Robert J. Wall, hear-ing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Houston, Styles, and Peterson].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.,2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :The Petitioner seeks a unit confined to employees at the Employer'sBaltimore, Maryland, warehouse engaged in the service, installation,and delivery of television and radio receivers, including parts men andcheck-out men.The Employer asserts that, because of alleged inte-gration of its operations, the unit should include all the employeesat its nine retail outlets and warehouse in Baltimore and vicinity, or,in the alternative, all the employees at its warehouse with the excep-tion of outside salesmen.There has been no history of bargainingwith respect to the Employer's employees.The Employer is engaged in the retail sale and servicing of televi-sion and radio receivers, deep freezers, refrigerators, and otherelectrical appliances.Its operations are conducted through its ware-house and nine retail outlets and all its personnel are on straightweekly salary except salesmen, who are paid by drawing accountagainst commission.The personnel at the retail outlets consist ofsalesmen, a few maintenance men, and part-time porters, whoapparently perform the usual duties of their classifications.1During the year ending February 28, 1952, Employer's total purchases were $1,543,385,of which about $47,000 worth of merchandise was received directly from points outsidethe State and approximately $1,000,000 worth was received indirectly from points outsidethe State.We find, contrary to the Employer's contention, that it is engaged in commerceand we shall assert jurisdiction herein.Dorn's House of Miracles, Inc,91 NLRB 632.101 NLRB No. 85242305-53-24 356DECISIONS OF NATIONAL LABORRELATIONS BOARDThe employees sought by Petitioner are employed in the warehouse,which is separately located, in the serviceand delivery, andservicedepartments.These employees are underthe supervision ofParrish, vice president in charge of the service and delivery of allappliances,and they consist of bench repair, road service,installation,check-out, parts, and delivery men.Thebenchmenwork on sets inneed of repair which are brought into the warehouse either by theset owners or by other servicemen who are unable to make therepairs,or the sets may be referred to them by the check-out men, discussedbelow.While the henchmen are the most competent of the televisionrepairmen, they are not required to have previous television trainingand no certificate or diploma is required. Thecheck-out mentake setsout of crates, inspect them, see that they are in proper mechanical andelectronic order, and make necessary mechanical adjustments.Theyhave some previous radio knowledge, but their television experiencewas picked up casually on the job.Road service men-12in all--answer complaints at the homes of set owners.Each is equipped witha truck and when it is necessary for the set to be taken to the ware-house for attention, the road men may haul it themselvesor arrangefor the delivery men to do so. Theinstallation crews-2crews of 2men each-install television in the home and do outside antenna work.They are the least skilled television men.The parts men,located inthe television stockroom, issue new parts to service personnel, maintainrecords for same, keep the inventory in current order, and buy partsas needed.Thedelivery men 2are not assigned exclusively to radiorind television delivery.Approximately one-half of the 14 deliverymen are currently engaged in television delivery and the others deliverthe other appliances sold by Employer. Since delivery tasks dependon the volume of sale during a particular season, it is usual for alldelivery men to be assigned to general deliveryas television salesslacken.Other employees working in or out of the warehouse and not soughtby Petitioner are : Appliance servicer.7en, clerical employees, 30 out-side salesmen, 4 warehousemen, 4 advertising employees, 2 windowtrimmers, and maintenance men.Theappliance-servicemenwork under Parrish's supervision andappear to repair appliances other than radio and television.Theclericalsare under separate supervision and handle all recordsof sales and service, as well as performing routine office and. book-'Employer rents all but one of its trucks from a trucking concern. The remaining truckis the property of delivery man De Paula who the Petitioner contends is an independentcontractor.The same rental terms apply to De Paula's truck as to the others. Driversand helpers,including De Paula,constituting the delivery force, are hired by Employerand De Paula is subject to the same c^nditions of employment as the other delivery menand receives a weekly salary.Contrary to Petitioner's contention, we find that De Paulais not an independent contractor.Beeclawood Lumber company,77 NLRB 1053. TELEVISION COMPANY OF MARYLAND, INC.357keeping duties.Some take service calls and others handle servicecontracts, checking expirations and renewals.Of theoutside salesmen,those engaged in promotinEmployer'sfood freezer plan are under separate supervision from the salesmenselling all other appliances, who are under the supervision of Parrish.As already indicated, the salesmen are paid on a different basis thanthe other employees.Thewarehousemenperform the usual heavy duty work of storingand transporting to various departments the appliances handled byEmployer.These employees work in close contact with the deliverymen and the nature of the two jobs differs very little.The duties of theadvertising employees,who are under separatesupervision,window trimmers,andmaintenance employees,while notdefined at the hearing, apparently are the usual tasks of their classi-fications.The Board has permitted radio and television repairmen to con-stitute a separate unit where they were highly skilled and comprisedsubstantially a separate department.' In the present case, however,the radio and television repairmen sought by the Petitioner are neitherhighly skilled nor do they comprise a separate department.More-over, the Petitioner seeks to include with these radio and televisionrepairmen such unskilled employees as delivery men, who deliver allappliances, and parts men.We find, therefore, that the unit soughtby the Petitioner is inappropriate.4However, we are of the opinionthat all manual employees at the Employer's warehouse constitute aseparate appropriate unit.5We shall exclude from such unit not onlythe salesmen, as requested by the Employer, but also the clerical em-ployees, advertising employees, and window trimmers whose interestsare diverse from those of the warehouse manual workers.6Accordingly, we find that all the employees' at the Employer'sBaltimore, Maryland, warehouse and service building, excluding re-3The Dayton Company,94 NLRB 840;General Electric Supply Corpo+ation,83 NLRB11354Dowd's Radio and Electric Company,91 NLRB 640;cf.Montgomery Ward and Com-pany,99 NLRB 14906 SeeDorn'sHouse of Miracles,Inc..91 NLRB 632;Jordan Marsh Company,78 NLRB1031.This unit is larger than that sought by PetitionerHowever, we have adminis-tratively determined that Petitioner has an adequate showing of interest in the largergroup and we shall provide that an election be held among this group If the Petitionerd-es not desire to participate in an election at this time,we shall permit it to withdrawits petition without prejudice upon notice to the Regional Director within 5 days afterIssuance of this Decision and Direction of Election and shall thereupon vacate the directionof electionSeeColowial FuelCo.,99 NLRB No. 157;Jordon Marsh Company,supra;Whitney'sDepartment Store,73 NLRB 1245.'The record is not clear as to whether cabinet,or woodwork,repairers are employed atthe warehouseIf such employees are employed at Employer's warehouse and performthe usual duties of their class! flea ti,n, they are included in the unitSeeDoon's Houseof Miracles,Inc, supra 358DECISIONS OF NATIONAL LABOR RELATIONS BOARDtail outlet employees, salesmen, advertising employees, window trim-mers, clerical employees, and supervisors as defined in the Act, con-stitute a unit appropriate for the purposes of collective bargaining.[Text of Direction of Election omitted from publication in thisvolume.]BONWITTELLER & COMPANYandRETAIL CLERKS INTERNATIONALASSOCIATION, LOCAL No. 1390, AFL, PETITIONER.Case No. 4-RC-1669.November 18, 1952Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Ramey Donovan, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Houston, Murdock, and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to representcertain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9 (c)(1) and Section 2 (6) and (7) of the Act.4.The Employer, a Pennsylvania corporation, is engaged in oper-ating a specialty shop at its principal place of business in Philadelphia,Pennsylvania, for the retail sale of women's wear and accessories, andof men's and children's wear.The partiesagree,with the exceptionsnoted below, that a unit of all regular full-time and part-time sellingand nonselling employees is appropriate.There is no history of col-lective bargaining affecting these employees."Contingent employees" and "extras":The Employer would includeand the Petitioner exclude the "contingent" employees.Among theEmployer's part-time employees are "contingent" selling and non-selling employees who are not employed on a regular schedule, butwho are called to work as needed.The record reveals that they workfrom 1 to 4 days each week for a period of from 6 to 7 months a year,and that there is relatively little turnover among them.These em-ployees perform the same duties and work under the same conditionsas do the regular and regular part-time selling and nonselling em-101 NLRB No. 00